Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on November 23, 2020.
Claims 1, 3, 5, 15, 16, 18 and 19 have been amended.
Claims 20 and 21 have been added.
Claims 1-21 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 18 and 19 are amended to recite “wherein the baseline profile comprises a plurality of baseline confidence scores associated with a plurality of subjects, respectively”.
The Examiner has reviewed the specification and only finds the following:
[60]… As another example and not by way of limitation, the NLU module 220 may adjust the confidence scores associated with its output based on the customized user profile. For example, a user may ask the assistant system 140 "how can I get to Lucca?". Based on the baseline profile, the NLU module 220 may determine a slot for "Lucca" with a confidence score 0.9 since it is a city in Italy. However, the customized user profile may indicate that the user is significantly associated with a restaurant named Lucca in San Francisco (e.g., the user liked the webpage of the restaurant several times). Therefore, the NLU module 220 may adjust the confidence score of the slot for "Lucca" to 0.2 and determine a slot for "Lucca" with a confidence score of 0.78…
The Examiner asserts that the specification does not provide support for a “baseline profile comprises a plurality of baseline confidence scores associated with a plurality of subjects”.
Furthermore, the specification does not provide an adequate disclosure that provides supports for how the confidence score for the sole subject of “Lucca” is determined for the baseline profile.  The one example (above) states that using the baseline profile a slot for Lucca with a confidence score of 0.9, but does not disclose if the baseline profile itself contains the 0.9 confidence score for Lucca, much less how the invention derives the confidence score.
Depending claims 2-17 and 20-21 are rejected based on their dependence from rejected claims 1.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 18 and 19 recite the term “the first user” which lacks proper antecedent basis.
Depending claims 2-17 and 20-21 are rejected based on their dependence from rejected claims 1.

Previous Claim Rejections - 35 USC § 101
Applicant’s amendments have rendered the claims patent eligible as the judicial exception is integrated into the practical application of determining services to provide to the first user based on the customized user profile.
As Applicant argues, the specification at [10] discloses  technical advantages of the invention.  This recitation from the specification further demonstrates the practical application of the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US Pub. No. 2018/0165723) in view of Chan et al. (US Pub. No. 2011/0264522) in view of Fan et al. (US Pub. No. 2016/0371378) in view of Somech et al. (US Pub. No. 2019/0005024).
Claims 1, 18 and 19: Wright discloses 
accessing conversational data associated with the first user; ([0141])
determining one or more subjects associated with the first user based on the plurality of content objects associated with the first user and the conversational data associated with the first user; and ([0141]: based on the data, a subject of the conversation is determined (i.e., “purchase enquiry”)
generating a customized user profile for the first user, wherein the user profile comprises one or more confidence scores associated with the respective one or more subjects associated with the first user, wherein the one or more confidence scores are calculated based on the plurality of content objects associated with the first user and the conversational data associated with the first user. ([0033]: conversation and content data are combined to generate a profile for the customer; [0035]; [0057]-[0058]: topics are identified based on their occurrence; [0141]: probabilities are used to characterize the conversation into a topic).
determining one or more services to provide to the first user based on the customized user profile. ([0036]: the system recommends that the user is informed of allergen-free dog food option).
Wright does not disclose accessing a baseline profile, wherein the baseline profile is based on ontology data from one or more information graphs.
Chan, however, discloses building profiles from ontological structures and social graphs. ([0061] and [0063]: an ontological structure can be used to build a profile.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a baseline profile based on ontology data from one or more information graphs, as disclosed by Chan in the system disclosed by Wright, for the motivation of providing a method of discovering users within a social graph that may be similar and may therefore interact with an advertisement either favorably or unfavorably (Chen; [0061]).
Wright/Chan does not disclose that the baseline profile comprises a plurality of confidence scores associated with a plurality of subjects or calculating confidence scores based on the baseline confidence scores from the baseline profile.
Fan, however, discloses a baseline profile that indicates the general popularity of each user interest and the user interest scoring unit adjusts the user profile of each user (i.e., customized user profiles) based on the baseline user profile. ([0047] and [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a baseline profile having baseline confidence scores, as disclosed by Fan in the system disclosed by Wright/Chan, for the motivation of applying the term re-weighting algorithm to penalize the general popular interest among all users and promote a user’s unique interest. (Fan; [0062]).  The Examiner also asserts that the use of a baseline profile to adjust a user profile enables a solution to a cold-start situation where a user is new to a platform and requires a baseline profile to seed his/her own profile.
Wright does not disclose conversational data between a user and an assistant xbot.
Somech, however, discloses communication services provided between a user and a chatbot. ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included conversation data between a user and a bot, as disclosed by Somech in the system disclosed by Wright/Chan/Fan, for the motivation of substituting the IVR disclosed by Wright at [0002] with a software agent that can respond to chat conversations.
Claim 2:  Wright/Chan does not disclose posts, comments or search history as content objects, however, Wright does disclose commerce data ([0145]).  
Fan, as combined above, discloses news feed posts ([[048]; [0052]: twitter posts).
However, the Examiner asserts that the data identifying the content information as including posts, comments or search history is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have posts, comments or search history be included in the content information of Wright because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. 
Claims 3 and 4:  Wright discloses a pre-specified time window. ([0145]: retailer specifies a lookback period).
Claim 5:  Wright discloses machine-learning models to calculate probabilities. ([0057]).
Claim 8:  Wright discloses a plurality of messages and a sliding window analysis. ([0147]: volume of conversations; comparing scores for two or more time periods).
Claims 9 and 10:  Wright discloses determining contextual information associated with the first user based on the conversational data. ([0057]: machine learning is used to generate different Truth Sets for different Communication Platforms; [0141]: the probabilities are calculated in order to classify phrases.)
Claim 11:  Wright discloses a lookback period ([0145]) thus disclosing time stamp data.
Claim 15:  Wright discloses scores based on a frequency of the subject. ([0057]; [0141]).
Claims 16 and 17:  Wright discloses that subjects comprise a topic, a category and an entity. ([0057]: topic: canceling an order; category: dissatisfied; entity (the subscription)).
Claim 20:  Wright discloses user input and executing tasks based on the customized user profile. ([0021] and [0036]).
Claim 21:  Wright discloses  a communication content recommendation. ([0036]: the system recommends that the user is informed of allergen-free dog food option).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wright/Chan/Fan/Somech in in view of Johansen et al. (US Pub. No. 2018/0268298).
Claim 6:  Wright does not disclose LSTM to calculate sentiment probabilities.
Johansen, however, discloses LSTM modeling to perform sentiment analysis tasks. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included LSTM to calculate sentiment probabilities, as disclosed by Johansen in the system disclosed by Wright/Chan for the motivation of employing a more-accurate model to perform sentiment analysis. (Johansen; Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wright/Chan/Fan/Somech in view of Hakkani-Tur (US Pub. No. 2015/0179168).
Claim 7:  Wright discloses machine-learning to calculate probabilities ([0057]) but does not disclose domains.
Hakkani-Tur discloses domain categorization of conversational data and the probabilities of each domain. ([0039]-[0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included LSTM to calculate sentiment probabilities, as disclosed by Johansen in the system disclosed by Wright/Chan for the motivation of improving context mining by discarding ambiguous conversation domains. (Hakkani-Tur; [0040]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wright/Chan/Fan/Somech in view of Klein et al. (US Pat. No. 5,872,850).
Claim 12:  Wright/Chan does not disclose a profile based on a tree structure.
Klein, however, discloses storing profile data in a tree structure. (C7; L5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included storing profile data in a tree structure, as disclosed by Klein in the system disclosed by Wright/Chan, for the motivation of providing a method of allowing a physical memory to be searched efficiently. (Klein; C7; L8-10).

Claims 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wright/Chan/Fan/Somech in view of Klein in view of Agrawal et al. (US Pat. No. 6,233,575).
Claims 13 and 14: Wright/Chan/Klein does not disclose layers comprising topics, categories and entities.
Agrawal, however, discloses layers comprising topics, categories and entities. (Fig. 2: Topics, Categories (Business and Economy; Recreation, etc.) and entities (Companies under Business and Economy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included layers comprising topics, categories and entities, as disclosed by Agrawal in the system disclosed by Wright/Chan/Klein, for the motivation of providing a method of allowing a physical memory to be searched efficiently. (Klein; C7; L8-10).

Response to Arguments
Applicant’s remarks are drawn to the amended limitations.  The Examiner has provided a new grounds of rejection to address these new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
C. F. So, C. C. L. Lai and R. Y. K. Lau, "Ontological User Profiling and Language Modeling for Personalized Information Services," 2009 IEEE International Conference on e-Business Engineering, Macau, China, 2009, pp. 559-564, doi: 10.1109/ICEBE.2009.89.
K. W. Leung and D. L. Lee, "Deriving Concept-Based User Profiles from Search Engine Logs," in IEEE Transactions on Knowledge and Data Engineering, vol. 22, no. 7, pp. 969-982, July 2010, doi: 10.1109/TKDE.2009.144
J. Bang, H. Noh, Y. Kim and G. G. Lee, "Example-based chat-oriented dialogue system with personalized long-term memory," 2015 International Conference on Big Data and Smart Computing (BIGCOMP), Jeju, Korea (South), 2015, pp. 238-243, doi: 10.1109/35021BIGCOMP.2015.7072837

Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629